OTT, Chief Judge.
Johnny Murray pled guilty to robbery with a deadly weapon. He was sentenced to ninety-nine years imprisonment, and the trial court retained jurisdiction over one-half of the sentence.
In this appeal, defendant challenges the trial court’s retention of jurisdiction on three grounds: (1) that the trial court erred in retaining jurisdiction over one-half of the sentence where he was not given notice of that possibility prior to acceptance of the guilty plea, (2) that section 947.16, Florida Statutes (Supp.1982), permitting retention of jurisdiction over one-half of a defendant’s sentence, is unconstitutional on its face and as applied to him, and (3) that the trial court’s stated justifications were insufficient to warrant the retention of jurisdiction.
In Springfield v. State, 443 So.2d 484 (Fla. 2d DCA 1984), this court held that section 947.16, Florida Statutes (Supp. 1982), is not an unconstitutional ex post facto law on its face. The remaining points are raised for the first time on appeal and are therefore not reviewable by this court. Springfield; see also Everett v. State, 442 So.2d 407 (Fla. 2d DCA 1983).
Defendant’s conviction and sentence are AFFIRMED without prejudice to his ability to file a motion for relief under Florida Rule of Criminal Procedure 3.850.
BOARDMAN and LEHAN, JJ., concur.